ABEL Al:osTA, c'LEm< RE©EHVEDUN

TE)21,577-42

TU THE ELERK ACUSTA:

Today l received a white Eard to advise that "The Court" has
"Denied without.written Urder" something l have not filed. l
would never file a Motidn For Leave To File a writ of`Mandamus, I
would just file the writ of Mandamus on its merits. It's a MRIT,
NUT a'motidoo writs ARE NDT discretionary. To refuse to review
and act on a writ violates Due Process of Law underwthe Bth and
ihth Amendments, hence why l appealed to the Texas_Supreme Eourt;

If "The Eourt" did, in faot, refuse my filing of writ of Hahsas
Eorpus as l previously received NUTIBE of, then as previously re-
guested, I [require] the name of the offending Judge for filing
to the State“Cnmmission-on Judicial Eonduct.

I have made this request previously for myself and other inmates
who have~heen denied their writs filied under Art. 11.07 to be re~
viewed yet have received NU answer from your office. what l am now
requesting of my family memhers in the Ausitn/Round'Rock/Elgin
area is to go talk to both the Legislature (spicific Eenators and
Representatives l have written) in_needs of a Legislative investi-
gation into this matter of refusal of the names of any Judges
denying the writs filed under the Texas Eonstitution,_Artm l §12.

A previous story in "The American Bulletin" in 2009 tells of
how the Elerks of the federal courts were rubber~stamping filings
made into the Eourts. I am fully aware that Elerks have ND Judi-
cial authority to DENV any filing. I am now wondering if this is
happening in the Texaa Judicial system" Time to find out.

unce more I am requiring the name of the Judge who denied my
writ of Haheas Eorpus without proper review since I AM;ILLEGALLY
IMPRISUNED UITH NU`CUNVICTIUN`by a State agency under the Execu-
tive branch of the Texas government in violation of Art. 2. I
await your answer while preparing to file to the FBI on this
matter“

Respectfully yours
/SACZ:4£ZZ gifz;;;;7é:::&%?7

uifiiam E.~Jo .Snn*u93576
C.T. Terrell Unit

izoo FM 655
Rosharon, Texas 77533 Dated & documented